Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method and device consisting of  nano structure, buffer layers and semiconductor connections, (Cheng et al., 2020/0365467, Lee et al., 2020/0357931, Pillarisetty et al., 2018/0301563) , it fails to teach either collectively or alone, wherein a buffer layer vertically disposed between the plurality of semiconductor nanosheets and the bottom dielectric layer, wherein the bottom dielectric layer has a top surface in physical contact with the buffer layer: and a gate stack wrapping the plurality of semiconductor nanosheets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1
A buffer layer vertically disposed between the plurality of semiconductor nanosheets and the bottom dielectric layer, wherein the bottom dielectric layer has a top surface in physical contact with the buffer layer: and a gate stack wrapping the plurality of semiconductor nanosheets.

Claim #9
Forming a bottom dielectric layer in the first gap, so that the bottom dielectric layer has a bottom surface in physical contact with the at least one fin and forming a gate stack in the second gaps to wrap the plurality of the second nanosheets.


Claim #17
Bottom layer disposed between the at least one fin and the buffer layer wherein the bottom layer comprises a bottom dielectric layer below the gate stack and a bottom semiconductor layer being aside and in contact with the bottom dielectric layer.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
08/28/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816